DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 21 September 2021 have been fully considered but they are not persuasive. The Applicant argues on pages 6 and 7 that prior art Blanks does not disclose the newly added limitation of the tray top having a raised surface surrounding an entire perimeter of the drinking area and extending continuously from the perimeter of the drinking area to an outer perimeter of the engagement port.  Blanks does disclose a raised surface, as explained below in this Action, on the tray top and Parks teaches a raised surface extending continuously around a drinking area and connected to an outer perimeter of a port for providing a dispenser that provides a stronger edge portion that resists gnawing by animals using the dispenser (Parks; paragraph [0048]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank, et al. (hereinafter “Blank") (WO 2017/031056 A1) in view of Parks, et al. (hereinafter "Parks") (US 2012/0132143).
Regarding claim 1, Blank discloses a liquid dispenser (a bait insert (liquid dispenser) includes a liquid supplied from a tank to a drinking area; paragraph [0006]), comprising: a tank with a discharge port; a tray top having a drinking area and an engagement port engaged with the discharge port (tank 100 includes a discharge port 101, tray top 120 includes engagement port 121 and drinking area 122, and engagement port 121 is configured to fit the discharge port 101 of tank 100; paragraphs [0031], [0043]; figures 1,4); and a tray base attached to the tray top (tray base 150 is attached to tray top 120; paragraph [0030]; figure 2), wherein the tray base comprises a tank basin in fluid communication with a drink basin and at least one spill basin adjacent to a perimeter of the tank basin and a perimeter of the drink basin (tray base 150 includes fluid communication flow paths between tank basin 151, flow channel 152, drink basin 153 and spill recapture area basin 154, which is adjacent to portions the tank basin and drink basin perimeters; paragraph [0033]; figure 3), wherein the at least one spill basin Is configured to drain a liquid in the spill basin back to the tank when the liquid dispenser is inverted (the bait insert may be inverted by tilting the insert back to allow liquid to flow from tank basin 151, flow channel 152, drink basin 153 and spill recapture area 154 back into tank 100; paragraph [0052]; figures 9A-9C).
Blank discloses that the tray top has a curved raised surface near the drinking area and the engagement port (tray top 120 includes corral 123 (a curved raised surface) between drinking area 122 and engagement port 122; paragraph [0044]; figure 4). Blank does not disclose a molding connecting a continuous surface surrounding an area and connecting with an outer periphery of a port. Parks discloses a molding connecting a continuous raised surface surrounding an area and connecting with an outer periphery of a port (water dispenser includes a base 11 with a mounting ring 118 (engagement port) and a sidewall 121 (continuous raised 
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the liquid dispenser as previously disclosed by Blank, in order to have provided a molding connecting a continuous surface surrounding an area and connecting with an outer periphery of a port as previously disclosed by Parks, for providing a dispenser that provides a stronger edge portion that resists gnawing by animals using the dispenser (Parks; paragraph [0048]).
Regarding claim 2, Blank discloses the liquid dispenser of claim 1, and Blank further discloses wherein only one spill basin is present and is in contact with opposite edges of the drink basin and with opposite edges of the tank basin (spill recapture area 154 surrounds and contacts drink basin 153, including the opposite long edges, and contacts the front interior wall 151i of tank basin 151, as well as through gap G1 to the edge of opposite outer wall 151o, which allows liquid to flow from spill basin 154 into basin 151; paragraphs [0039], [0049]-[0050]; figures 3, 6, 7).
Regarding claim 3, Blank discloses the liquid dispenser of claim 2, and Blank further discloses wherein an edge of the tank basin farthest from the drink basin is connected to a side of the tray base and not bordered by the spill basin (most of outer tank basin wall 151o, furthest away from drink basin 153 connects to the side wall support of base along the top of base 150; figures 1, 3).
Regarding claim 4, Blank discloses the liquid dispenser of claim 2, and Blank further discloses wherein the spill basin has one continuous bottom profile (spill area 154 has one 
Regarding claim 5, Blank discloses the liquid dispenser of claim 4, and Blank further discloses wherein the continuous bottom profile is substantially parallel with a bottom edge of the tray base (the bottom surface profile of spill basin 154 is essentially parallel to the bottom edge of base 150; figures 1, 3, 7).
Regarding claim 6, Blank discloses the liquid dispenser of claim 4, and Blank further discloses wherein the spill basin has interior walls that connect to the continuous bottom profile through curved bottom edges (the side walls of spill basin 154 have curved bottom edges that connect to the bottom profile surface, as particularly seen in figure 6, where the deep cross section of basin 154 is mislabeled as 153; paragraph [0049]; figures 3, 6, 7).
Regarding claim 7, Blank discloses the liquid dispenser of claim 1, and Blank further discloses wherein the tank basin is connected to the drink basin through a feeder trough, the feeder trough bordered on both sides by the at least one spill basin (tank basin 151 connects with drink basin 153 via flow channel 152 (feeder trough) which borders spill basin 154 along one side at wall 152i and along the other side after flow channel 152 turns and before it enters drink basin 153, as the spill basin 154 extends all around the U-shaped drink basin; paragraph [0033]; figure 3).
Regarding claim 8, Blank discloses the liquid dispenser of claim 7, but Blank does not disclose wherein the length of the feeder trough is 25 to 60 percent of an inner diameter of the engagement port. Parks discloses wherein the length of the feeder trough is 25 to 60 percent of an inner diameter of the engagement port (the water dispenser includes a ring 33 (engagement port) to secure the mouth of a liquid reservoir 12, and a hollow channel rib 34 (feeder trough) 
Therefore it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the liquid dispenser as previously disclosed by Blank, in order to have provided wherein the length of the feeder trough is 25 to 60 percent of an inner diameter of the engagement port as previously disclosed by Parks, for providing a dispenser that utilizes a single piece base that allows simple assembly with a threaded reservoir to supply liquid for an animal to drink (Parks; paragraph [0036]).
Regarding claim 12, Blank discloses the liquid dispenser of claim 1, and Blank further discloses wherein a perimeter of the drinking area has a downward sloping drink edge configured to be in contact with a liquid dispensed from the tank into the drink basin (drinking area 122 is an opening in tray top 120 with a perimeter that conforms to the perimeter of drink basin 153, where overhang 126 slopes downward from drinking area 122 and rests within drink basin 153 along wall 153i where liquid from tank 100 is dispensed (drink edge configured to be in contact with liquid; paragraphs [0043], [0045]; figures 4, 6).
Regarding claim 13, Blank discloses the liquid dispenser of claim 12, and Blank further discloses wherein the downward sloping drink edge has at least one air vent (the downward sloping drink edge of overhang 126 is open to atmosphere through the drinking area opening 122 (air vent), which allows pressure to equalize through the opening between the bottom of overhang 126 and the sides and bottom of flow channel 152 as it enters drink basin 153; paragraph [0045]; figures 3, 4, 6).
Regarding claim 14, Blank discloses the liquid dispenser of claim 1, and Blank further discloses wherein the tray top has a curved raised surface near the drinking area and the 
 Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the liquid dispenser as previously disclosed by Blank, in order to have provided a molding connecting a continuous surface surrounding an area and connecting with an outer periphery of a port as previously disclosed by Parks, for providing a dispenser that provides a stronger edge portion that resists gnawing by animals using the dispenser (Parks; paragraph [0048]).
Regarding claim 15, Blank discloses the liquid dispenser of claim 1, and Blank further discloses wherein the tray top and the tray base contact through a complementary fitting that surrounds the at least one spill basin and tank basin (tray top 120 includes projection 127 which is located to engage groove 155 in base 150 (complementary fitting) to form a tight seal that surrounds tank basin 151 and spill basin 154; paragraphs [0041], [0046]; figures 3, 6).
Regarding claim 16, Blank discloses the liquid dispenser of claim 1, and Blank further discloses wherein the engagement port and the discharge port are removably attached by screw threads.  (tank 100 is assembled with tray top 120 by screwing the discharge port 101 into 
Regarding claim 17, Blank discloses the liquid dispenser of claim 1, and Blank further discloses wherein the discharge port and the engagement port have positive stops configured to contact each other when the tank is securely fastened (discharge port 101 and engagement port 121 are attached by rotating the discharge port into the engagement port until tank stop 103 engages with positive stop 124 of port 121 to provide a secure liquid-tight seal; paragraphs [0031], [0044], [0051]; figures 1,4, 8A).
Regarding claim 18, Blank discloses the liquid dispenser of claim 16, and Blank further discloses wherein an inner circumference of the engagement port seals against an outer circumference of the tank discharge port (the male outer circumference threads of tank discharge port 101 engage with the female inner circumference threads of engagement port 121; paragraph [0031]; figures 1, 4, 8A).
Regarding claim 19, Blank discloses the liquid dispenser of claim 1, and Blank further discloses wherein the tank basin comprises a lance configured to break a seal covering an opening of a discharge port of a tank being inserted (an additional consistent embodiment includes a tray base 250 with spike 251k (lance) located in tank basin 251k that is configured to break a foil seal 201 to open sealed tank 200; paragraph [0053]-[0054]; figure 10).
Regarding claim 20, Blank discloses the liquid dispenser of claim 1, and Blank further discloses wherein the tank includes a label or indicia to show a direction for inverting (drain indicator 104 (label or indicia) indicates the direction to invert the bait insert 10 to drain back the liquid bait into tank 100; paragraph [0052]; figures 9A-9C).
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank and Park as applied to claim 7 above, and further in view of Bernard, et al. (hereinafter “Bernard") (US 7,310,908 B2).
Regarding claim 9, Blank discloses the liquid dispenser of claim 7, and Blank further discloses wherein the drink basin, feeder trough, and tank basin share a continuous bottom (base 150 is a single manufactured piece (continuous) with tank basin 151, flow channel 152 and drink basin 153 forming an interconnected flow channel where the depth of channel 152 and basin 153 are substantially similar, and the depth of basin 151 is relatively deeper than the other two portion; paragraphs [0034], [0037]; figures 1,3, 7). Blank does not disclose wherein the drink basin and tank basin share a planar bottom. Bernard discloses wherein the drink basin and tank basin share a planar bottom (liquid bait 33 in both storage reservoir 30 (tank basin) and conical bait access chamber 20 (drink basin) share a common, flat, planar base 14; figures 5, 7; column 5, lines 7-10, 31-41,48-52).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the liquid dispenser as previously disclosed by Blank, in order to have provided wherein the drink basin and tank basin share a planar bottom as previously disclosed by Bernard, for providing a dispenser with a sizable reservoir for storing liquid bait while minimizing the area available for access to the bait to minimize evaporation loss and potential spillage. (Bernard; column 6, lines 7-18).
Regarding claim 11, Blank and Bernard, in combination, disclose the liquid dispenser of claim 9, and Blank further discloses wherein interior walls of the drink basin, the feeder trough, and the tank basin connect to the continuous bottom through curved bottom edges (base 150 is a single manufactured piece (continuous) where the entire bottom of tank basin 151 connecting to 
Blank does not disclose wherein the drink basin and tank basin share a planar bottom.  Bernard discloses wherein the drink basin and tank basin share a planar bottom (liquid bait 33 in both storage reservoir 30 (tank basin) and conical bait access chamber 20 (drink basin) share a common, flat, planar base 14; figures 5, 7; column 5, lines 7-10, 31-41, 48-52).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the liquid dispenser as previously disclosed by Blank, in order to have provided wherein the drink basin and tank basin share a planar bottom as previously disclosed by Bernard, for providing a dispenser with a sizable reservoir for storing liquid bait while minimizing the area available for access to the bait to minimize evaporation loss and potential spillage. (Bernard; column 6, lines 7-18).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blank, in view of Park and Bernard, as applied to claim 9 above, and further in view of Bast, et al. (hereinafter “Bast"). (US 2006/0231040 A1).
Regarding claim 10, Blank and Bernard, in combination, disclose the liquid dispenser of claim 9, and Blank further discloses wherein the continuous bottom drink basin is at an angle of about 0 degrees relative to a bottom edge of the tray base (the continuous bottom of drink basin 153 is substantially parallel (0 degree angle) to the bottom edge of tray base 150; figures 6, 7).
Blank does not disclose a section slopes down towards the drink basin at an angle of 2 degrees to 30 degrees. Bast discloses a section slopes down towards the drink basin at an angle of 2 degrees to 30 degrees (a pet drinking jar includes passageway channel 7 that is angled at about 10 to 15 degrees into drinking portion 3a; figure 2; paragraph [0056]).

Blank does not disclose wherein the drink basin and tank basin share a planar bottom. Bernard discloses wherein the drink basin and tank basin share a planar bottom (liquid bait 33 in both storage reservoir 30 (tank basin) and conical bait access chamber 20 (drink basin) share a common, flat, planar base 14; figures 5, 7; column 5, lines 7-10, 31-41, 48-52).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the liquid dispenser as previously disclosed by Blank, in order to have provided wherein the drink basin and tank basin share a planar bottom as previously disclosed by Bernard, for providing a dispenser with a sizable reservoir for storing liquid bait while minimizing the area available for access to the bait to minimize evaporation loss and potential spillage. (Bernard; column 6, lines 7-18).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754            

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/08/2021